DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory L. Maurer, Reg. No. 43,781 on 4/21/2022.  
  
Claims:

(Currently Amended) A method of updating an information displayed at a user equipment, the method comprises:
transmitting, via a network entity, a network information message to the user equipment;
transmitting, by a SIM OTA server, via a SIM OTA update to a SIM card configured at the user equipment, a display bit condition, wherein the display bit condition comprises a condition to control display at the user equipment the information comprising at least one of a service provider name and a network operator name present in at least one of a SIM information at the SIM card and the network information message, wherein the display bit condition indicates a condition to display and to not display each for a case of residing at a home network and for a case of residing at a roaming network; 
updating, via the network entity, the information provided in at least one of the SIM information and the network information message, wherein the updated network information message is transmitted by the network entity to the user equipment based on a tracking area update (TAU); and
transmitting, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display bit condition. 

(Original) The method as claimed in claim 1, wherein the information provided in the SIM information is updated via a SIM OTA server unit and the information provided in the network information message is updated via a core network unit.

(Original) The method as claimed in claim 2, wherein the updating, via a network entity, the information provided in the SIM information further comprises updating via the SIM OTA server unit an information present in at least one SIM file.

(Original) The method as claimed in claim 2, wherein the updating, via a network entity, the information provided in the network information message further comprises updating via the core network unit a text string at least under a name of network operator.

(Previously Presented) The method as claimed in claim 2, wherein the updated information further comprises at least one of an updated SIM information comprising at least one of an updated customizable text and an updated customizable graphical image and an updated network information message, wherein: 
the updated SIM information is further transmitted via the SIM OTA server unit to the SIM card configured at the user equipment based on one of an HTTP Push, an HTTP Pull and a SIM Over-The-Air (OTA) SMS upgrade mechanism.

(Currently Amended) A system of updating an information displayed at a user equipment, the system comprises:
a transceiver unit configured to:
transmit, via a network entity, a network information message to the user equipment; and
transmit, by a SIM OTA server,  a display bit condition via a SIM OTA update to a SIM card configured at the user equipment, wherein the display bit condition comprises a condition to control whether to display at the user equipment the information comprising at least one of a service provider name and a network operator name present in at least one of a SIM information at the SIM card and the network information message, wherein the display bit condition indicates a condition to display and to not display name each for a case of residing at a home network and for a case of residing at a roaming network; and
a processing unit connected to the transceiver unit, the processing unit is configured to update via the network entity, the information provided in at least one of the SIM information and the network information message, wherein the updated network information message is transmitted by the network entity to the user equipment based on a tracking area update (TAU), wherein 
the transceiver unit is further configured to transmit, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display bit condition. 

(Original) The system as claimed in claim 6, wherein the processing unit is further configured to update: 
the information provided in the SIM information via a SIM OTA server unit, and
the information provided in the network information message via a core network unit.

(Previously Presented) The system as claimed in claim 7, wherein the processing unit to update via the SIM OTA server unit, the information provided in the SIM information is further configured to update via the SIM OTA server unit an information present in at least one SIM file.

(Original) The system as claimed in claim 7, wherein the processing unit to update via the core network unit, the information provided in the network information message is further configured to update via the core network unit a text string at least under a name of network operator.

(Previously Presented) The system as claimed in claim 7, wherein the updated information further comprises at least one of an updated SIM information comprising at least one of an updated customizable text and an updated customizable graphical image and an updated network information message, wherein: 
the transceiver unit is further configured to: 
transmit via the SIM OTA server unit to the SIM card configured at the user equipment, the updated SIM information based on one of an HTTP Push, an HTTP Pull, and a SIM Over-The-Air (OTA) SMS upgrade mechanism.

(Currently Amended) One or more non-transitory computer-readable media comprising computer-executable instructions that, when executed by a computing system, perform a method of updating an information displayed at a user equipment, the method comprising:
transmitting, via a network entity, a network information message to the user equipment;
transmitting, by a SIM OTA server, via a SIM OTA update to a SIM card configured at [[a]] the user equipment, a display bit condition, wherein the display bit condition comprises a condition to control display at the user equipment the information comprising a service provider name or a network operator name present in a SIM information at the SIM card or the network information message, wherein the display bit condition indicates a condition to display and to not display each for a case of residing at a home network and for a case of residing at a roaming network; 
updating, via the network entity, the information provided in the SIM information or the network information message, wherein the updated network information message is transmitted by the network entity to the user equipment based on a tracking area update (TAU); and
transmitting, from the network entity to the user equipment, the updated information, to display in real-time the updated information in place of at least one of the service provider name and the network operator name at the user equipment based on the display bit condition. 

(Previously Presented) The method of claim 1, wherein the user equipment is associated with two Access Point Names (APNs) comprising a primary APN for data and “IMS” APN for voice with one default bearer for each APN. 

(Previously Presented) The method of claim 1, wherein the information provided in at least one of the SIM information and the network information message is updated in non-peak hours without causing anytime to on-going services in peak hours. 

(Previously Presented)  The method of claim 1, wherein the updated information is transmitted to display at the user equipment in place of the service provider name.

(Previously Presented)  The method of claim 1, wherein the updated information is transmitted to display at the user equipment in place of the network operator name.

Allowable Subject Matter

2.	Claims 1-15 are allowed.
 
3.	The following is an examiner’s reason for allowance:

 	Regarding claim 1, the prior art of record Inlow et al. (US 2015/0044991 A1) discloses a method of updating an information displayed at a user equipment, 
the method comprises: 
 	- transmitting, via a SIM OTA update to a SIM card configured at a user equipment, a display condition, 
 	 	wherein the display condition comprises a condition to control display at the user equipment the information comprising		
 		at least one of a service provider name and a network operator name present in at least one of a SIM information and a network information message; 
 	- updating, via a network entity, the information provided in at least one of the SIM information and the network information message; and 
 	- transmitting, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display condition.  
	The prior art of record Izawa et al. (EP 0 831 448 A2) discloses a display bit condition.
 	However, neither Inlow et al. nor Izawa et al. teaches or suggests or made obvious  
transmitting, via a network entity, a network information message to the user equipment;
 	transmitting, by a SIM OTA server, via a SIM OTA update to a SIM card configured at the user equipment, a display bit condition, wherein the display bit condition comprises a condition to control display at the user equipment the information comprising at least one of a service provider name and a network operator name present in at least one of a SIM information at the SIM card and the network information message, 
 	wherein the display bit condition indicates a condition to display and to not display the service provider name and the network operator name each for a case of residing at a home network and for a case of residing at a roaming network; and
 	updating, via the network entity, the information provided in at least one of the SIM information and the network information message, wherein the updated network information message is transmitted by the network entity to the user equipment based on a tracking area update (TAU).

 		Regarding claim 6, the prior art of record Inlow et al. (US 2015/0044991 A1) discloses a system of updating an information displayed at a user equipment, 
 	the system comprises: 
 	- a transceiver unit configured to transmit a display condition via a SIM OTA update to a SIM card configured at a user equipment, 
 	wherein the display condition comprises a condition to control whether to display at the user equipment the information comprising 
 	at least one of a service provider name and a network operator name present in at least one of a SIM information and a network information message; and 
 	- a processing unit connected to the transceiver unit, the processing unit is configured to update via a network entity, the information provided in at least one of the SIM information and the network information message, 
 	wherein the transceiver unit is further configured to transmit, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display condition.  
 	The prior art of record Izawa et al. (EP 0 831 448 A2) discloses a display bit condition.
 	However, neither Inlow et al. nor Izawa et al. teaches or suggests or made obvious  
a transceiver unit configured to:
 	transmit, via a network entity, a network information message to the user equipment; and
 	transmit, by a SIM OTA server, a display bit condition via a SIM OTA update to a SIM card configured at the user equipment, wherein the display bit condition comprises a condition to control whether to display at the user equipment the information comprising at least one of a service provider name and a network operator name present in at least one of a SIM information at the SIM card and the network information message, 
 	wherein the display bit condition indicates a condition to display and to not display the service provider name and the network operator name each for a case of residing at a home network and for a case of residing at a roaming network; and
 	a processing unit connected to the transceiver unit, the processing unit is configured to update via the network entity, the information provided in at least one of the SIM information and the network information message, wherein the updated network information message is transmitted by the network entity to the user equipment based on a tracking area update (TAU).

 	Regarding claim 11, the prior art of record Inlow et al. (US 2015/0044991 A1) discloses one or more non-transitory computer-readable media comprising computer-executable instructions that, 
 	when executed by a computing system, perform a method of updating an information displayed at a user equipment, 
 	the method comprising: 
 	- transmitting, via a SIM OTA update to a SIM card configured at a user equipment, a display condition, 
 	 	wherein the display condition comprises a condition to control display at the user equipment the information comprising 
 	a service provider name or a network operator name present in a SIM information or a network information message; 
 	- updating, via a network entity, the information provided in the SIM information or the network information message; and 
 	- transmitting, from the network entity to the user equipment, the updated information, to display in real-time the updated information at the user equipment based on the display condition.  
 		The prior art of record Izawa et al. (EP 0 831 448 A2) discloses a display bit condition.
 	However, neither Inlow et al. nor Izawa et al. teaches or suggests or made obvious 
 	transmitting, via a network entity, a network information message to the user equipment;
 	transmitting, by a SIM OTA server, via a SIM OTA update to a SIM card configured at the user equipment, a display bit condition, wherein the display bit condition comprises a condition to control display at the user equipment the information comprising a service provider name or a network operator name present in a SIM information at the SIM card or the network information message, 
 	wherein the display bit condition indicates a condition to display and to not display the service provider name and the network operator name each for a case of residing at a home network and for a case of residing at a roaming network; and
 	updating, via the network entity, the information provided in the SIM information or the network information message, wherein the updated network information message is transmitted by the network entity to the user equipment based on a tracking area update (TAU).

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 6, and 11.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643